 


114 HR 4309 IH: To amend the Internal Revenue Code of 1986 to reimburse each possession of the United States for the cost of the earned income tax credit.
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4309 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2015 
Mr. Sablan (for himself, Mr. Pierluisi, Mrs. Radewagen, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to reimburse each possession of the United States for the cost of the earned income tax credit. 
 
 
1.Reimbursement of possessions for cost of earned income tax credit 
(a)In generalSection 32 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (n)Treatment of possessions (1)Payments to possessions (A)Mirror code possessionThe Secretary of the Treasury shall periodically (but not less frequently than annually) pay to each possession of the United States with a mirror code tax system amounts equal to the loss to that possession by reason of the application of this section (determined without regard to paragraph (2)) with respect to taxable years beginning after December 31, 2015. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession. 
(B)Other possessionsThe Secretary of the Treasury shall periodically (but no less frequently than annually) pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits that would have been provided to residents of such possession by reason of the application of this section for taxable years beginning after December 31, 2015, if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply with respect to any possession of the United States unless such possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to the residents of such possession. (2)Coordination with credit allowed against United States income taxesNo credit shall be allowed under this section for any taxable year to any person— 
(A)to whom a credit is allowed against taxes imposed by the possession by reason of this section (determined without regard to this paragraph) for such taxable year, or (B)who is eligible for a payment under a plan described in paragraph (1)(B) with respect to such taxable year. 
(3)Definitions and special rules 
(A)Possession of the United StatesFor purposes of this subsection, the term possession of the United States includes the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands. (B)Mirror code tax systemFor purposes of this subsection, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States, and such system includes a tax credit substantially identical to the credit allowed under this section. 
(C)Treatment of paymentsFor purposes of section 1324(b)(2) of title 31, United States Code, or any similar rule of law, any payment made under this subsection shall be treated in the same manner as a refund due from the credit allowed under this section.. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 
 
